Case 19-00730-5-JNC        Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43                 Page 1 of
                                            24



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                       )
                              )                               Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, )
 LLC, d/b/a WASHINGTON COUNTY )                               Chapter 11
 HOSPITAL,                    )
                              )
            Debtor.           )
                              )

    MOTION OF TRUSTEE FOR (I) AN INTERIM ORDER (A) AUTHORIZING THE
 TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION
  FINANCING PURSUANT TO SECTION 364(c)(1) AND (2) OF THE BANKRUPTCY
 CODE AND RULE 4001 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE,
   (B) GRANTING SUPER-PRIORITY ADMINISTRATIVE EXPENSE TREATMENT
    AND CERTAIN LIENS ON THE DEBTOR’S PROPERTY TO THE LENDER AS
 SECURITY FOR THE OBLIGATIONS HEREUNDER, AND (C) SCHEDULING FINAL
     HEARINGS PURSUANT TO RULE 4001, AS WELL AS (II) A FINAL ORDER
    AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN
           SECURED POST-PETITION FINANCING ON A FINAL BASIS

       Thomas W. Waldrep, Jr., the trustee (the “Trustee”) for CAH Acquisition Company #1,

LLC d/b/a Washington County Hospital (the “Debtor”), by and through his undersigned counsel,

and pursuant to Sections 105(a), 364(c)(1) and 364(c)(2) of Title 11 of the United States Code, 11

U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rules 4001(c) and 9014 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), hereby moves this Court for (i) the entry of

an interim Order, substantially in the form attached hereto as Exhibit A (the “Interim Financing

Order”), (a) authorizing the Trustee to execute, deliver, and/or obtain credit on behalf of the Debtor

as set forth in this Motion and in that certain Promissory Note, Deed of Trust, and Security

Agreement (collectively, the “Loan Documents”) to be executed by the Trustee on behalf of the

Debtor, as borrower, with LS Capital, Inc., as lender (“LS Capital”), consistent with the terms

summarized herein, (b) authorizing the Trustee on behalf of the Debtor to obtain a post-petition
Case 19-00730-5-JNC              Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43            Page 2 of
                                                  24



loan from LS Capital in an amount not to exceed the aggregate principal amount of $525,000, with

an initial funding in the total amount of the principal, upon entry of the Interim Financing Order

(the “Loan”), (c) granting to LS Capital super-priority administrative expense treatment of its claim

under the Loan and liens on some of the Debtor’s property, as further described herein, to secure

the repayment of the Debtor’s obligations under the Loan Documents, and (d) scheduling a hearing

on final approval of the Loan and Loan Documents and approving the form and manner of notice;

as well as (ii) the entry of a final Order (the “Final Financing Order”),1 authorizing the Trustee on

behalf of the Debtor to obtain the aforesaid secured post-petition financing on a final basis. A copy

of the term sheet (the “Term Sheet”) from LS Capital outlining the terms of the Loan is attached

hereto as Exhibit B and is incorporated herein by reference. In support of this Motion, the Trustee

respectfully represents as follows:

                                                 JURISDICTION

           1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of these proceedings and this

Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

           2.       The relief sought in this Motion is based upon Sections 105(a) and 364(c)(1) and

(2) of the Bankruptcy Code, and Rules 4001(c) and 9014 of the Federal Rules of Bankruptcy

Procedure.

                                                 BACKGROUND

           3.       On March 21, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code before this Court.




1
    Together with the Interim Financing Order, collectively, the “Financing Orders.”

                                                           2
Case 19-00730-5-JNC        Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43               Page 3 of
                                            24



       4.      On March 29, 2019, the Court entered an Order approving the appointment of the

Trustee. The Trustee is the duly appointed, qualified, and acting trustee of the Debtor’s estate.

       5.      The Debtor operates Washington County Hospital (the “Hospital”), a for-profit,

Critical Access Hospital and Rural Health Clinic in Plymouth, North Carolina. The Hospital

provides the following services: Emergency Room, Surgery, Radiology, Laboratory Services,

Physical Rehabilitation, Acute Care, and Swing Beds. The Hospital also serves as the morgue for

Washington and adjacent Tyrell Counties as well as a headquarters and helipad site for the local

EMS authority.

       6.      Upon information and belief, the Debtor is currently owned by HMC/CAH

Consolidated, Inc. (“HMC”) (20% interest) and Health Acquisition Company, LLC (“HAC,” and

together with HMC, the “Owners”) (80% interest). Upon information and belief, the Owners are

in the business of acquiring and operating a system of acute care hospitals located in rural

communities that are certified by The Centers for Medicare and Medicaid Services (“CMS”) as

Critical Access Hospitals. The Owners own and/or operate rural hospitals in several states,

including Kansas, North Carolina, Missouri, Tennessee, and Oklahoma.

Pre-Petition Management of the Hospital

       7.      Upon information and belief, through and until January 7, 2019, EmpowerHMS

LLC (“EmpowerHMS”) managed the Hospital under one or more contracts with the Debtor.

EmpowerHMS is a Delaware limited liability company headquartered in Kansas City, Kansas.

Upon information and belief, EmpowerHMS formerly provided the financial support, legal

support, centralized business office, and revenue cycle and IT services necessary to the Hospital’s

operations.




                                                 3
Case 19-00730-5-JNC             Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43                          Page 4 of
                                                 24



         8.       Upon information and belief, as of January 7, 2019, EmpowerHMS no longer

operated or managed the Hospital, the management of which was transferred by EmpowerHMS to

iHealthcare Management II Company (“Manager”), a Florida Corporation, pursuant to (i) a

Management and Administrative Services Agreement (the “Management Agreement”) dated as of

January 7, 2019, by and between the Debtor and Manager; (ii) an EHR and RCM Services

Agreement dated as of January 7, 2019 by and between the Debtor and iHealthcare Software

Services, Inc. (“Consultant”),2 a Florida Corporation; and (iii) an IT Help Desk Support & Daily

Backup Services Agreement also dated as of January 7, 2019 by and between the Debtor and

Consultant (together with the EHR and RCM Services Agreement, collectively, the “Services

Agreements”).3

         9.       Upon information and belief, after January 7, 2019, iHealthcare attempted to begin

managing the Hospital, but such efforts were delayed by certain transition and financial issues with

EmpowerHMS.

Pre-Petition Secured Creditors of the Debtor

         10.      Following a review of the UCC-1 filing statements filed against the Debtor with

the Delaware Division of Corporations4, the following creditors purport to hold liens or security

interests against substantially all of the Debtor’s property prior to the Petition Date:

         i.       First Capital Corporation, by virtue of a UCC-1 Financing Statement filed on or
                  about November 3, 2015, purports to hold a blanket lien on the personal property
                  of the Debtor, including fixtures and proceeds. As of the Petition Date, First Capital
                  asserts that (i) the Debtor was liable to First Capital in excess of $1,198,910.39 in
                  the aggregate principal amount (exclusive of interest and fees accrued and unpaid
                  thereon and other costs, expenses and indemnities), and (ii) pursuant to the First
                  Capital Loan Documents, the Debtor is liable to First Capital for accrued and
                  unpaid interest in addition to all applicable fees, costs, and expenses to the extent

2
  Manager and Consultant shall hereinafter be referred to collectively as “iHealthcare.”
3
  By separate Motion, the Trustee is seeking authority to reject these prepetition contracts with iHealthcare pursuant
to Section 365 of the Bankruptcy Code.
4
  The Debtor is a Delaware limited liability company.

                                                          4
Case 19-00730-5-JNC        Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43               Page 5 of
                                            24



               allowed under the Loan Documents and applicable law, including but not limited
               to attorneys’ fees and expenses (collectively, subsections (i) and (ii) of this
               paragraph are the “Pre-Petition Loan Indebtedness”).

       ii.     App Group International, LLC, by virtue of a UCC-1 Financing Statement filed on
               or about October 31, 2018, purports to hold a blanket lien on the personal property
               of the Debtor. The Trustee contends that there is a bona fide dispute as to the
               validity of a secured claim asserted by this creditor.

       iii.    GEL Funding, LLC, by virtue of a UCC-1 Financing Statement filed on or about
               March 1, 2019, purports to hold a blanket lien on the personal property of the
               Debtor. The Trustee contends that there is a bona fide dispute as to the validity of
               a secured claim asserted by this creditor as the financing statement was filed within
               the 90-day preference period.

       11.     Following a review of the UCC-1 filing statements filed against the Debtor either

with the Delaware Division of Corporations or the North Carolina Secretary of State, the following

creditors purport to hold liens or security interests against specific equipment owned or leased by

the Debtor prior to the Petition Date:

       i.      First Financial Corporation Leasing, LLC, by virtue of a UCC-1 Financing
               Statement filed on or about June 18, 2013, purports to hold a lien against certain
               specific equipment pursuant to a master lease agreement with the Debtor and some
               of the other Affiliated Debtors (as defined below), as well as CMS Medicare and
               Medicaid reimbursements due to the Affiliated Debtors (as defined below). This
               UCC-1 Financing Statement appears to have been properly continued by a
               continuation statement filed on or about November 16, 2018

       ii.     GE Capital Corporation, by virtue of a UCC-1 Financing Statement filed on or
               about August 13, 2010, purports to hold a lien against a GE Healthcare Global
               Senographe x-ray system in the Debtor’s possession.

       iii.    Siemens Financial Services, by virtue of a UCC-1 Financing Statement filed on or
               about January 22, 2016, purports to hold a lien against certain specific equipment
               pursuant to a lease agreement with the Debtor.

       iv.     MedPrime Capital, by virtue of a UCC-1 Financing Statement filed on or about
               September 13, 2011, purports to hold a lien against certain specific equipment
               pursuant to a master lease agreement with the Debtor.

       12.     The Trustee is not aware of any other purported secured creditors at the time of this

Motion. The Trustee believes that the real property of the Debtor is unencumbered.


                                                 5
Case 19-00730-5-JNC         Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43             Page 6 of
                                             24



Post-Petition Events

       13.     Since his appointment on February 22, 2019, the Trustee has been administering

the estate of the Debtor, as well as the six other affiliated debtors in bankruptcy cases currently

pending before this Court (collectively, the “Affiliated Debtors”). See Order Directing Joint

Administration of Chapter 11 Cases, [Dkt. No. 75].

       14.     The Hospital reopened in May under the direction of the Trustee. On May 13,

2019, Affinity Health Partners, LLC (“Affinity”) took over management of the Hospital pursuant

to a management agreement with the Trustee. Due to payments by CMS early in this case, until

recently the Hospital has had sufficient cashflow and did not require post-petition financing to

remain operational.

       15.     Two recent issues frustrated the Hospital’s cashflow. The Hospital’s access to its

electronic medical records (“EMR”) system, which provided automated billing procedures, was

discontinued by the licensor of that system. The Debtor’s prepetition management company,

unbeknownst to the Trustee and Affinity, was using an unauthorized copy of the EMR system

software. The initial transition to manual billing greatly increased the amount of time between a

patient visit and Affinity’s ability to generate claims for reimbursement to insurance companies as

well as its CMS Medicaid and Medicare intermediaries. Almost simultaneously, payments from

the Hospital’s Medicaid Administrative Contractor, Wisconsin Physician’s Services (“WPS”),

which serves as the claim submission intermediary, significantly slowed, leading to the current

dire cash flow situation.

       16.     The Trustee and Affinity, acting in concert, were unable to finalize a transaction

for post-petition financing quickly enough to address cash flow issues.




                                                6
Case 19-00730-5-JNC        Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43               Page 7 of
                                            24



       17.     The transition to manual billing and WPS’s unexplained delay in reimbursing the

Hospital’s Medicaid costs choked off the Hospital’s cash flow, and on December 13, 2019,

Affinity did not have adequate funds available to make payroll. Affinity’s next regular payday is

December 27, 2019. Without the Loan, it does not appear that Affinity will have sufficient funds

to make the December 27, 2019 payroll. The total amount of each regular payroll is approximately

$210,000.

       18.     On December 17, 2019, the Court set a hearing for December 19, 2019, for the

Trustee to show cause why the Debtor’s case should not be dismissed, why the Debtor’s case

should not be converted to a case under Chapter 7, or why a party in control of the administration

of the Debtor’s case should not be sanctioned (the “Show Cause Hearing”).

       19.     At the Show Cause Hearing, Hospital employees and of Frank Avignone of Affinity

provided testimony regarding the operations of the facility, the causes and effects of the cash flow

situation, and impact the Hospital has on the community. The Court continued the Show Cause

Hearing until December 30, 2019 to provide the Trustee, in coordination with Affinity, additional

time to secure post-petition financing for the Debtor. The Trustee requests that the Court consider

the testimony presented at the Show Cause Hearing in support of this Motion.

Post-Petition Financing for the Hospital

       20.     In order to maintain the Hospital is an operational condition and to purge the issues

presented for the Show Cause Hearing, the Trustee must obtain post-petition operating capital for

the Debtor.

       21.     Recognizing the truly distressed setting of the Hospital, the cashflow issues leading

to the missed December 13, 2019 payroll, and the fact that the Trustee does not have an unlimited

budget or timeline in this case, the Trustee has concluded, in his business judgment and after



                                                 7
Case 19-00730-5-JNC        Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43                Page 8 of
                                            24



considering several options for obtaining post-petition financing, that LS Capital offers the best

option for obtaining post-petition financing for the Hospital.

        22.      LS Capital has submitted a debtor-in-possession financing proposal (the “DIP

Financing Proposal”) as set out in the Term Sheet. The Trustee believes the DIP Financing

Proposal fully recognizes the present condition of the Hospital and realistically projects the

revenues to be realized from future operations of the Hospital.

Summary of the DIP Financing Proposal

        23.      The following is a summary of the principal terms and conditions of the DIP

Financing Proposal from LS Capital:

Borrower:                             The Debtor (the “Borrower”) as debtor in Chapter 11
                                      proceedings pending in the United States Bankruptcy Court
                                      for the Eastern District of North Carolina (the “Bankruptcy
                                      Court”), Case Number 19-00730-5 (the “Bankruptcy Case”)

Lender:                               LS Capital, Inc. (the “Lender”)

Loan:                                 $525,000.00

Interest Rate:                        16.5%, guaranteed minimum of six-month’s interest, 3%
                                      upon exit, and a default interest rate of 25%

 Collateral:                          A security interest in all property of the Borrower, including
                                      (i) the Debtor’s 22+ acre campus in Plymouth, North
                                      Carolina, on which is located a 25-bed Critical Access
                                      Hospital along with a clinic and outbuildings; (ii) a
                                      Medicare/Medicaid Provider Agreement; (iii) prepetition
                                      accounts receivable; (iv) post-petition accounts receivable;
                                      (v) amounts due from CMS on the provider agreement; and
                                      (vi) equipment, but excluding (i) restricted use assets, (ii)
                                      causes of action under Chapter 5 of the Bankruptcy Code,
                                      (iii) any claims or causes of action (other than claims or
                                      causes of action arising under any Assumed Contract), (iv)
                                      any grants, payments, or subsidies payable to the Debtor
                                      relating to the Debtor’s operations prior to the closing of the
                                      Sale, and (v) any insurance policies and the rights and
                                      proceeds thereunder.



                                                 8
Case 19-00730-5-JNC        Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43                    Page 9 of
                                            24



 Additional Security:                  The Lender’s terms are conditional upon the execution of a
                                       subordination agreement with First Capital subordinating
                                       First Capital’s first-priority lien interest in certain collateral.




Necessity of the Debtor’s Use of Post-Petition Financing

       24.     As shown through the evidence presented at the Show Cause Hearing, significant

cash flow issues in recent months mean the Debtor does not have sufficient working capital to carry

on the operation of its business without the funds available under the DIP Financing Proposal. The

Debtor needs funds to pay the ongoing costs of operating its business, paying its employees, and

insuring, preserving, repairing, and protecting all its tangible assets, and thus it has an immediate

need for the entire amount of the proposed Loan. Furthermore, the Debtor needs the financing

provided under the DIP Financing Proposal to purchase goods and services, meet the needs of its

patients, pay its employees and ordinary course operational expenses, and ensure all vendors that

extend post-petition credit that they will be paid, all of which are necessary to supply the healthcare

services that the Washington County, North Carolina community expects to receive from the

Debtor.

       25.     If not permitted to obtain the funds available under the DIP Financing Proposal with

LS Capital, the going concern value of the Debtor’s business will be lost, and the fair market value

of the estate’s assets will be significantly reduced, resulting in financial loss to all parties in

interest. To that end, the Trustee requests the Court to authorize the terms of the DIP Financing

Proposal as set forth herein.

Efforts to Obtain Financing

       26.     Following the Trustee’s appointment and before agreeing to enter into any post-

petition financing arrangement with LS Capital, the Trustee explored financing options with


                                                  9
Case 19-00730-5-JNC         Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43                 Page 10 of
                                             24



 several entities. After the Trustee’s search for financing, the Trustee believes that the terms of

 the DIP Financing Proposal of LS Capital offers the best available financing package at this time,

 based upon interest rate, commitment amount, and other factors. The Trustee respectfully

 submits that the terms and conditions of the DIP Financing Proposal are fair and reasonable and

 were negotiated with LS Capital in good faith and at arms’ length.

                                       RELIEF REQUESTED

        27.     Section 364(c) of the Bankruptcy Code provides that a trustee or debtor-in-

 possession, having been unable to obtain post-petition unsecured credit as an administrative

 expense, may seek authorization to obtain credit or incur debt (1) on the basis that the credit

 obtained shall be treated as a super-priority administrative expense, (2) secured by unencumbered

 property of a the estate, or (3) secured by a junior lien on encumbered property of the estate, subject

 to notice and a hearing. 11 U.S.C. § 364(c)(1)-(3).

        28.     The Trustee has thus far been unable to obtain unsecured financing to meet the

 Debtor’s needs for post-petition operating capital.

        29.     After considering other options, the Trustee has negotiated a DIP Financing

 Proposal with LS Capital that, subject to the terms of a Loan Documents incorporating the terms

 described herein, seeks to provide LS Capital with the super-priority status, liens, and security

 interests upon estate property in exchange for the post-petition financing as further and more

 specifically described therein.

        30.     To the extent that such actions against estate property require modification of the

 automatic stay of Section 362 of the Bankruptcy Code, the Trustee requests that the Court modify

 the automatic stay as necessary.




                                                   10
Case 19-00730-5-JNC         Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43                Page 11 of
                                             24



        31.     Pending a final hearing, the Debtor requires immediate post-petition financing for,

 among other things, the purchase of new supplies, the funding of payroll obligations, the operation

 of its healthcare facilities, and other working capital needs. The Debtor has grossly insufficient

 cash on-hand to meet these obligations without the post-petition financing requested herein.

        32.     Rule 4001(c) of the Federal Rules of Bankruptcy Procedure permits a court to

 approve a trustee’s request for financing during the 15-day period following the filing of a motion

 requesting authorization to obtain post-petition financing, but “only to the extent necessary to avoid

 immediate and irreparable harm to the estate pending a final hearing.” Fed. R. Bankr. P. 4001(c)(2).

 In examining requests for interim relief under this rule, courts apply the same business judgment

 standard applicable to other business decisions. In re Simasko Prods. Co., 47 B.R. 444, 449 (Bankr.

 D. Colo. 1985); see also In re Ames Dep’t Stores, 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990). After

 the 15-day period, the request for financing is not limited to those amounts necessary to prevent

 destruction of the debtor’s business; rather, a trustee is entitled to borrow those amounts that it

 believes prudent in the operation of its business. See, e.g., Ames Dep’t Stores, 115 B.R. at 36;

 Simasko, 47 B.R. at 449. Under this standard, and given the Debtor’s urgent and immediate cash

 needs, the Trustee submits that entry of the Financing Orders, in the time periods, and for the

 financing amounts requested herein, is appropriate.

        33.     All $525,000.000 is needed by the Debtor to prevent irreparable harm.

        34.     For the reasons stated above, the Debtor respectfully requests that the Court

 grant the relief requested herein.

                                              NOTICE

        35.     Notice of this Motion has been given via facsimile, hand delivery, electronic mail,

 or overnight mail to: (a) the Office of the United States Bankruptcy Administrator for the Eastern



                                                  11
Case 19-00730-5-JNC         Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43                 Page 12 of
                                             24



 District of North Carolina, 434 Fayetteville Street, Suite 620, Raleigh, North Carolina 27601

 (Attn: Marjorie K. Lynch); (b) CAH Acquisition Company #1, LLC d/b/a Washington County

 Hospital, 958 U.S. Highway 64 East, Plymouth, NC 27962 (Attn: Chief Executive Officer); (c)

 Counsel for the Debtor, Spilman Thomas & Battle, PLLC, Rayford K. Adams, III, 110 Oakwood

 Drive, Suite 500, Winston-Salem, North Carolina, 27103; (d) and all other parties entitled to such

 notice pursuant to the Order Limiting Notice [Dkt. No. 329] entered by the Court on July 15,

 2019, including those known purported secured creditors referenced previously, on a consolidated

 basis. Because of the exigencies of the circumstances and the irreparable harm to the Debtor, its

 estate, and all parties-in-interest that will ensue if the relief requested herein is not granted, the

 Debtor submits that no other notice need be given.

          36.   No prior motion for the relief requested herein has been made to this or any other

 Court.

          WHEREFORE, the Trustees respectfully requests that the Court:

          1.    Enter the Interim Financing Order, substantially in the form attached hereto as

 Exhibit A, (a) authorizing the Trustee to execute, deliver, and/or obtain credit on behalf of the

 Debtor as set forth in this Motion, the Term Sheet, and in the Loan Documents to be executed by

 the Trustee on behalf of the Debtor, as borrower, with LS Capital as lender, consistent with the

 terms summarized herein, (b) authorizing the Trustee on behalf of the Debtor to obtain a post-

 petition Loan from LS Capital in an amount not to exceed the aggregate principal amount of

 $525,000, with an initial funding of that full amount upon entry of the Interim Financing Order,

 (c) granting to LS Capital super-priority administrative expense treatment of its claim under the

 Loan and liens on some of the Debtor’s property, as further described herein, to secure the




                                                   12
Case 19-00730-5-JNC         Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43              Page 13 of
                                             24



 repayment of the Debtor’s obligations under the Loan Documents, and (d) scheduling a hearing on

 final approval of the Loan and Loan Documents and approving the form and manner of notice.

           2.     Enter the Final Financing Order authorizing the Trustee on behalf of the Debtor to

 obtain the aforesaid secured post-petition financing on a final basis; and

           3.     Grant any such other and further relief as the Court may deem necessary and

 proper.

           Respectfully submitted, this the 23rd day of December, 2019.

                                        WALDREP LLP

                                         /s/ Thomas W. Waldrep, Jr.        ____________
                                         Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                         James C. Lanik (NC State Bar No. 30454)
                                         Jennifer B. Lyday (NC State Bar No. 39871)
                                         101 S. Stratford Road, Suite 210
                                         Winston-Salem, NC 27104
                                         Telephone: 336-717-1440
                                         Telefax: 336-717-1340
                                         Email: notice@waldrepllp.com

                                        - and –

                                        HENDREN, REDWINE & MALONE, PLLC

                                        Jason L. Hendren (NC State Bar No. 26869)
                                        Rebecca F. Redwine (NC State Bar No. 37012)
                                        4600 Marriott Drive, Suite 150
                                        Raleigh, NC 27612
                                        Telephone: 919-420-7867
                                        Telefax: 919-420-0475
                                        Email: khendren@hendrenmalone.com
                                               rredwine@hendrenmalone.com

                                        Attorneys for the Trustee




                                                  13
Case 19-00730-5-JNC     Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43        Page 14 of
                                         24



                              CERTIFICATE OF SERVICE

         The undersigned does hereby certify that copies of the foregoing MOTION OF
 TRUSTEE FOR (I) AN INTERIM ORDER (A) AUTHORIZING THE TRUSTEE, ON
 BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION FINANCING
 PURSUANT TO SECTION 364(c)(1) AND (2) OF THE BANKRUPTCY CODE AND RULE
 4001 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE, (B) GRANTING
 SUPER-PRIORITY ADMINISTRATIVE EXPENSE TREATMENT AND CERTAIN
 LIENS ON THE DEBTOR’S PROPERTY TO THE LENDER AS SECURITY FOR THE
 OBLIGATIONS HEREUNDER, AND (C) SCHEDULING FINAL HEARINGS
 PURSUANT TO RULE 4001, AS WELL AS (II) A FINAL ORDER AUTHORIZING THE
 TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION
 FINANCING ON A FINAL BASIS has been served upon each of the parties listed in below
 either electronically or via U.S. Mail First Class Mail.

       This the 23rd day of December, 2019.

                                   WALDREP LLP

                                    /s/ Thomas W. Waldrep, Jr.
                                    Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                    James C. Lanik (NC State Bar No. 30454)
                                    Jennifer B. Lyday (NC Bar No. 39871)
                                    Francisco T. Morales (NC Bar No. 43079)
                                    101 S. Stratford Road, Suite 210
                                    Winston-Salem, NC 27104
                                    Telephone: 336-717-1440
                                    Telefax: 336-717-1340
                                    Email: notice@waldrepllp.com

                                   - and –

                                    HENDREN, REDWINE & MALONE, PLLC

                                    Jason L. Hendren (NC State Bar No. 26869)
                                    Rebecca F. Redwine (NC Bar No. 37012)
                                    4600 Marriott Drive, Suite 150
                                    Raleigh, NC 27612
                                    Telephone: 919-420-7867
                                    Telefax: 919-420-0475
                                    Email: jhendren@hendrenmalone.com
                                          rredwine@hendrenmalone.com

                                   Attorneys for the Trustee




                                              14
Case 19-00730-5-JNC        Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43              Page 15 of
                                            24



                                      VIA Electronic Service

 Rayford K. Adams, III on behalf of Debtors

 Jason L. Hendren on behalf of Trustee Thomas W. Waldrep, Jr.

 Rebecca F. Redwine on behalf of Trustee Thomas W. Waldrep, Jr.

 Benjamin E.F.B. Waller on behalf of Trustee Thomas W. Waldrep, Jr.

 James C. Lanik on behalf of Trustee Thomas W. Waldrep, Jr.

 Jennifer B. Lyday on behalf of Trustee Thomas W. Waldrep, Jr.

 Francisco T. Morales on behalf of Trustee Thomas W. Waldrep, Jr.

 Thomas W. Waldrep, Jr. on behalf of Trustee Thomas W. Waldrep, Jr.

 Marjorie K. Lynch on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Brian Behr on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Kirstin E. Gardner on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Ryan J. Adams on behalf of Creditor Aspirar Medical Lab, LLC

 Brian R. Anderson on behalf of Health Care Ombudsman Suzanne Koenig

 Sam G. Bratton, II on behalf of Debtor CAH Acquisition Company 12, LLC and Interested Party
 Doerner, Saunders, Daniel & Anderson, LLP

 E. Franklin Childress on behalf of Creditor CAH Acquisition Company 11, LLC

 John Paul H. Cournoyer on behalf of Creditor Sun Finance, Inc., Creditor Paul L. Nusbaum,
 Creditor Steven F. White, and Interested Party Rural Community Hospitals of America, LLC

 Jonathan E. Friesen on behalf of Creditor Wendy C. Phillips

 Terri L. Gardner on behalf of Petitioning Creditor Medline Industries, Inc., Petitioning Creditor
 Washington County, NC, and Petitioning Creditor Robert Venable, M.D.

 Steven A. Ginther on behalf of Creditor Missouri Department of Revenue

 David J Haidt on behalf of Creditor Fairfax Healthcare Authority, Creditor First Liberty Bank,
 Interested Party City of Drumright, Oklahoma, Interested Party Cohesive Healthcare
 Management and Consulting, Interested Party Fairfax Healthcare Authority, Interested Party


                                                 15
Case 19-00730-5-JNC        Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43              Page 16 of
                                            24



 Brent King, and Other Professional C. David Rhoades

 Patricia E. Hamilton on behalf of Interested Party Brent King

 Tyler E. Heffron on behalf of Interested Party City of Hillsboro, Kansas and the Public Building
 Commission of Hillsboro, Kansas

 Eric L. Johnson on behalf of Creditor First Capital Corporation

 Katherine Montgomery McCraw on behalf of Creditor NC Dept of Health and Human Services,
 DHB

 Felton E. Parrish on behalf of Interested Party Bank of Hays, Interested Party City of Hillsboro,
 Kansas, and the Public Building Commission of Hillsboro, Kansas, Interested Party Security
 Bank of Kansas City, Interested Party Brent King

 Nancy A. Peterman on behalf of Health Care Ombudsman Suzanne Koenig

 Mathew A. Petersen on behalf of Creditor First Capital Corporation

 Stephen W. Petersen on behalf of Creditor First Capital Corporation

 Brian H. Smith on behalf of Creditor Complete Business Solutions Group, Inc.

 Wesley F. Smith on behalf of Interested Party Brent King

 John M. Sperati on behalf of Creditor Somerset Capital Group, Ltd.

 Sharon L. Stolte on behalf of Interested Party Brent King

 Jeffrey R. Whitley on behalf of Creditor First Capital Corporation

 Nicholas Zluticky on behalf of Creditor First Liberty Bank and Interested Party Bank of Hays

 William Walt Petitt on behalf of Creditor Complete Business Solutions Group, Inc.

 Paul A. Fanning on behalf of Interested Party Cohesive Healthcare Management and Consulting,
 LLC




                                                 16
Case 19-00730-5-JNC   Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43   Page 17 of
                                       24



                                Exhibit A
                                 [Proposed Order]




                                        17
Case 19-00730-5-JNC       Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43             Page 18 of
                                           24




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

  IN RE:                       )
                               )                           Case No. 19-00730-5-JNC
  CAH ACQUISITION COMPANY #1, )
  LLC, d/b/a WASHINGTON COUNTY )                           Chapter 11
  HOSPITAL,                    )
                               )
             Debtor.           )
                               )

   ORDER GRANTING MOTION OF TRUSTEE FOR (I) AN INTERIM ORDER (A)
    AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN
 SECURED POST-PETITION FINANCING PURSUANT TO SECTION 364(c)(1) AND (2)
   OF THE BANKRUPTCY CODE AND RULE 4001 OF THE FEDERAL RULES OF
          BANKRUPTCY PROCEDURE, (B) GRANTING SUPER-PRIORITY
    ADMINISTRATIVE EXPENSE TREATMENT AND CERTAIN LIENS ON THE
 DEBTOR’S PROPERTY TO THE LENDER AS SECURITY FOR THE OBLIGATIONS
  HEREUNDER, AND (C) SCHEDULING FINAL HEARINGS PURSUANT TO RULE
    4001, AS WELL AS (II) A FINAL ORDER AUTHORIZING THE TRUSTEE, ON
  BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION FINANCING
                               ON A FINAL BASIS

        Upon the Motion of Trustee For (I) an Interim Order (A) Authorizing the Trustee, on Behalf

 of the Debtor, to Obtain Secured Post-Petition Financing Pursuant To Section 364(c)(1) and (2)

 of the Bankruptcy Code and Rule 4001 of the Federal Rules of Bankruptcy Procedure, (B)



                                                18
Case 19-00730-5-JNC               Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43                     Page 19 of
                                                   24



 Granting Super-priority Administrative Expense Treatment and Certain Liens on the Debtor’s

 Property to the Lender as Security for the Obligations Hereunder, and (C) Scheduling Final

 Hearings Pursuant To Rule 4001, as well as (II) A Final Order Authorizing the Trustee, on Behalf

 of the Debtor, to Obtain Secured Post-Petition Financing on a Final Basis (the “Motion”) filed by

 Thomas W. Waldrep, Jr., the Trustee1 in the above-captioned Chapter 11 case, for entry of an

 Order pursuant to Sections 105(a), 364(c)(1) and 364(c)(2) of the Bankruptcy Code and Rules

 4001(c) and 9014 of the Federal Rules of Bankruptcy Procedure requesting authority for the

 Trustee to execute, deliver, and/or obtain credit on behalf of the Debtor as set forth in the Motion

 and in the Loan Documents to be executed by the Trustee, on behalf of the Debtor, as borrower,

 with LS Capital as lender, consistent with the terms outlined in the Motion, (b) authorizing the

 Trustee, on behalf of the Debtor, to obtain a post-petition Loan from LS Capital in an amount not

 to exceed the aggregate principal amount of $525,000, with an initial funding of the full amount

 upon entry of this Order as such amount is necessary to avoid irreparable harm to the estate, (c)

 granting to LS Capital super-priority administrative expense treatment of its claim under the Loan

 and liens on some of the Debtor’s property, as further described in the Motion, to secure the

 repayment of the Debtor’s obligations under the Loan Documents, and (d) scheduling a hearing

 on final approval of the Loan and Loan Documents and approving the form and manner of notice,

 as well as (ii) the entry of a Final Financing Order authorizing the Trustee, on behalf of the Debtor,

 to obtain the aforesaid secured post-petition financing on a final basis; and having heard the

 statements of counsel in support of the relief requested therein at the hearing before the Court on

 December __, 2019 (the “Hearing”); the Court having found and concluded that (i) it has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) this is a core proceeding



 1
     All capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.

                                                            19
Case 19-00730-5-JNC          Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43                 Page 20 of
                                              24



 pursuant to 28 U.S.C. § 157(b)(2)(A), (iii) venue is proper in this District pursuant to 28 U.S.C. §§

 1408 and 1409, (iv) notice of the Motion was sufficient under the circumstances, and (v) the legal

 and factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

 herein, and this Court having determined that granting the relief requested in the Motion is in the

 best interests of the Debtor, its estate and its creditors; and after due deliberation and sufficient

 cause appearing therefor;

        IT IS ORDERED AS FOLLOWS:

        1.      The Motion is GRANTED to the extent provided herein.

        2.      In order to avoid irreparable harm, the Trustee is authorized execute and deliver the

 Loan Documents, and/or obtain credit on behalf of the Debtor, as set forth in the Motion and in

 the Loan Documents, to be executed by the Trustee on behalf of the Debtor, as borrower, with LS

 Capital as lender, consistent with the terms outlined in the Motion and the Term Sheet.

        3.      In order to avoid irreparable harm, the Trustee is authorized, on behalf of the

 Debtor, to obtain a post-petition Loan from LS Capital in an amount not to exceed the aggregate

 principal amount of $525,000, with an initial funding of the full amount of the loan upon entry of

 this Order.

        4.      In order to avoid irreparable harm, the Trustee is authorized on behalf of the Debtor

 to execute the Loan Documents.

        5.      LS Capital shall be granted a security interest in all assets of the Debtor, including

 (i) the Debtor’s 22+ acre campus in Plymouth, North Carolina, on which is located a 25-bed

 Critical Access Hospital along with a clinic and outbuildings; (ii) a Medicare/Medicaid Provider

 Agreement; (iii) prepetition accounts receivable; (iv) post-petition accounts receivable; (v)

 amounts due from CMS on the provider agreement; and (vi) equipment. Such security interests



                                                   20
Case 19-00730-5-JNC          Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43              Page 21 of
                                              24



 and liens created and granted to Lender to secure the amounts due under the Loan Documents are

 pursuant to 11 U.S.C. § 364(c)(2), first, prior, perfected, and superior to any security, mortgage,

 collateral, interest, lien, or claim to the Collateral.

         6.        LS Capital shall have an allowed administrative expense claim in this case in the

 amount of any unpaid amount under the Loan Documents with priority pursuant to 11 U.S.C. §

 364(c)(1) and otherwise over all administrative expense claims and unsecured claims made against

 the Borrower, of any kind or nature whatsoever, including, without limitation, administrative

 expenses of the kinds specified in Sections 105, 326, 328, 330, 331, 503(a), 503(b), 507(a), 507(b),

 546(c), and 1114 of the Bankruptcy Code.

         7.        A further hearing (which may be a final hearing) on this Motion will be held at ___

 o’clock _.m. on _____________, 2019 at Courtroom # _, ________________, NC __________,

 at which time the Court will further consider the Motion.

         8.        Notwithstanding the possible applicability of Fed. R. Bankr. P. 6004(g), 7062, 9014

 or otherwise, the terms and conditions of this Order shall be immediately effective and enforceable

 upon its entry.

         9.        The Trustee is hereby authorized and empowered to take such actions as may be

 necessary and appropriate to implement the terms of this Order.

         10.       The Court shall retain jurisdiction to hear and determine all matters arising from

 the implementation of this Order.

                                        [END OF DOCUMENT]




                                                     21
Case 19-00730-5-JNC   Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43   Page 22 of
                                       24



                                Exhibit B
                                 [The Term Sheet]




                                        22
Case 19-00730-5-JNC   Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43   Page 23 of
                                       24
Case 19-00730-5-JNC   Doc 610 Filed 12/23/19 Entered 12/23/19 10:13:43   Page 24 of
                                       24
